DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment received on 12/31/2020 is acknowledged.  Claim 6 has been amended. Claims 8 has been cancelled. Claim 12 has been added.  Claims 6, 10 and 12 are currently pending. 
In light of the amendment, the rejection of claims 6 and 10 under 35 U.S.C. 112(a) is withdrawn. 

Election/Restrictions
Newly submitted claim 12 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The invention of claim 12 is related to the originally filed, now cancelled, composition claims as product in a process of using.  Claim 12 is related to the current claim 6 and 10 and originally filed method claims as distinct processes.  The distinctness of the currently claimed methods are highlighted below.  The distinct methods further provide distinctness of the composition between the newly claimed method and original composition claims.  
Inventions of claim 6 and 10 and the Invention of claim 12 are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 12 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
Applicant argues the specification provide evidence that the probiotics and vitamin C have been demonstrated to have a synergistic effect on the removal of reactive oxygen species.  These arguments have been addressed in the previous action sent on 10/02/2020 (explaining that the data presented are not sufficient to establish a synergistic effect).  
Applicant further argues that the submitted declaration provides evidence of unexpected results. The declaration under 37 CFR 1.132 filed on 12/31/2021 is insufficient to overcome the rejection of claims 6 and 8 based upon 35 U.S.C. 103 as set forth in the last Office action because:  Applicant provides evidence that the species claimed have higher survival in the presence of high concentration of vitamin C than other bacteria, this evidence however is unpersuasive as it fails to set forth the significance of such survival for the method of treating a 
Applicant further argues that the double patenting rejection over 15801941 should be held in abeyance.  There is no mechanism by which the rejection may be held in abeyance and the rejection is thus maintained below. 
In light of the amendment to the claims, the rejection of record has been modified to address the current claim language. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gueniche (USPGPub 20090068161).
Regarding claim 6 and the limitation “consisting essentially of”,  the specification contains no description or definition which defines this transitional phrase. Treatment of the transitional phrase “consisting essentially of” is noted in MPEP 2111.03 (III), In particular “…For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention.")….” As no definition has been given, this transitional phrase has been treated as equivalent to comprising. 
Regarding claim 6 and the limitation “A method for treating a skin condition associated with oxidative damage in subject in need thereof, comprising administering to the subject in 
Regarding the limitation “wherein the composition increases Vitamin C absorption in the subject in need thereof”, All subjects may be considered in need of having their Vitamin C absorption increased, and thus the administration of Vitamin C in the composition made obvious by the teaching of Gueniche.  As Vitamin C is administered, absorption will increase compared to if no administration had occurred.  Further Gueniche teaches administration for 
	Regarding claim 10 and the limitation “wherein the probiotics are contained in an amount of 3 X 109 to 6 X 109 CFU/g based on total weight of the composition”, Gueniche teaches that the probtiotics should be present in an amount of 107 to 1012 cfu/g  ([0143]), and further teaches examples with compositions having amounts in the range of 109 to 1010/g of capsule ([0249], [0252], [0253]).  The range taught by Gueniche encompasses the entire range claimed and is close in amount to specific examples taught by Gueniche, the instant range is therefore rendered obvious by the teaching of Gueniche. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 6, and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7, and 11 of copending Application No. 15801941 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘941 teaches compositions comprising the claimed probiotic species and that can further comprise Vitamin C, and administration of the composition to . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES Z CONSTANTINE whose telephone number is (571)270-5533.  The examiner can normally be reached on Mon-Fri 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES Z CONSTANTINE/             Examiner, Art Unit 1657              

/ROBERT J YAMASAKI/             Primary Examiner, Art Unit 1657